DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 2, 4, 5, 7, and 8 is/are pending.
Claim(s) 3 and 6 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Interpretation
Statements in the preamble (e.g., electrode transferring) reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §§ 2111.02, 2112.02 and 2114–2115.

Regarding claim limitations, which are directed to the material (e.g., the electrode of the battery cell) worked upon by a structure, in claims 1, 2, 4, and 5, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 12 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). See MPEP § 2115.

Claim Rejections - 35 USC § 112
Claim(s) 1, 2, 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the end portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 5, 7, and 8 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2, 4, 5, 7, and 8 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beppu (JP 11-322070 A).
Regarding claim 1, Beppu discloses a transferring apparatus, comprising:
a transferring body (11) configured to transfer at least one article (21, [0011]); and
a gripper (22, 23, 24, 25) mounted to the transferring body (11) being configured to grip at least one article (21, [0011]) and
wherein the gripper (22, 23, 24, 25) includes a gripper body (22) connected to the transferring body (11, [0011]), and
wherein the gripper (22, 23, 24, 25) further includes a pair of gripper handles (23) protruding from sides of the gripper body (22, [0012]), respectively, and
the gripper handles (23) having a rounded shape (25) bent toward facing each other at the end portion (24) of the gripper handles (23, [0011]), and
the gripper handles (23) configured to be in contact with an edge of the at least article (21, [0012]).
Regarding claim 2, Beppu discloses all claim limitations set forth above and further discloses a transferring apparatus:
wherein the gripper (22) is provided in a pair (FIG. 1, [0011]), and
wherein the pair of grippers (22) grips the at least one article (21) at an upper side and a lower side of the at least one article (21, [0011]).
Regarding claim 4, Beppu discloses all claim limitations set forth above and further discloses a transferring apparatus:
wherein the pair of gripper handles (23) are spaced apart from each other by a predetermined distance and are in contact with both ends of the edge of the at least one article (21, [0012]).
Regarding claim 7, Beppu discloses all claim limitations set forth above and further discloses a transferring apparatus:
wherein a diameter of each of the gripper handles (23) is 20 mm (FIG. 3, [0013]).
Regarding claim 8, Beppu discloses all claim limitations set forth above and further discloses a transferring apparatus:
wherein a radius of the rounded shape is 10 mm (FIG. 3, [0013]).

Claim Rejections - 35 USC § 103
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beppu (JP 11-322070 A) as applied to claim(s) 1 above, and further in view of Kita et al. (WO 97/44845 A1, hereinafter Kita).
Regarding claim 5, Beppu discloses all claim limitations set forth above, but does not explicitly disclose a transferring apparatus:
wherein the end of gripper in contact with the at least one article is coated by a diamond coating.
Kita discloses a gripper in contact with at least one article (150) is coated by a diamond coating (see DLC, [0098]) to improve the friction of the gripper (FIG. 15, [0095]). Beppu and Kita are analogous art because they are directed to transferring apparatuses. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gripper of Beppu with the diamond coating of Kita in order to improve the friction of the gripper.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725